Citation Nr: 1515104	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in February 2015.  A copy of the hearing transcript is of record and has been reviewed.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required in order to obtain a corrective VA addendum or examination and medical opinion which addresses the etiology of the Veteran's obstructive sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his obstructive sleep apnea.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or e-folder.

ADVISE THE VETERAN THAT HE MUST PROVIDE AN UPDATED LISTING OF ALL MEDICATIONS AND THEIR DOSAGES, NOT PRESCRIBED BY VA MEDICAL CARE PROVIDERS.

2.  Return the claims file and any other pertinent records to the physician who performed the March 2014 VA claims file review and provided an accompanying opinion.  If he is not available, afford a new VA examination by an appropriate physician determine the etiology of the Veteran's obstructive sleep apnea.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All indicated studies, tests, and evaluations deemed necessary should be performed.

a) The purpose of the examination is to determine whether the Veteran has obstructive sleep apnea that had its onset during service, is related to any event, incident, or injury in service, or is related to other service-connected disability TO INCLUDE ANY MEDICATIONS PRESCRIBED FOR ANY SERVICE-CONNECTED DISORDER. 

b) The examiner must provide an opinion as to whether the Veteran has obstructive sleep apnea, in this case meaning that which was diagnosed any time since May 2010, that had its onset during service or is otherwise related to the Veteran's service.

c) If the examiner determines that the Veteran does not have obstructive sleep apnea related to his service, then the examiner must provide an opinion as to whether the Veteran has obstructive sleep apnea, in this case meaning that which was diagnosed any time since May 2010, that is otherwise related to the Veteran's service-connected disabilities, to include as a result of prescribed medications.

d) If an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

e) The examiner is advised that the courts of appellate jurisdiction (i.e., those that review Board decisions) have imposed increasing requirements in the obtaining and review of medical opinion evidence.  The courts have directed that when VA (either the RO or the Board) obtains a medical opinion, it must be fully explained with specific reference to both medically and factually relevant evidence in the record.  The courts have generally focused on the following questions:

* Whether the examiner showed a knowledge of the claimant's correct medical history;
* Whether the examiner provided a fully reasoned explanation, as opposed to a summary conclusion - the latter not being legally sufficient;
* Whether the examiner used clinical data (e.g., previous and current objective and clinical test results, laboratory findings, blood tests, etc.) in explaining his or her findings;
* Whether the examiner responded to the Board or the RO's inquiry;
* Whether the examiner cited to, and discussed other medical opinions of record;
* Whether the examiner discussed, as opposed to merely cited, his or her own expertise; specializations if any; and clinical experience. 

f) While the examiner is expected to review the claims file in its entirety, the Board calls attention to the following:

* The Veteran asserts that he was beaten up at least four or five times while he was on active duty due to his snoring.
* The service treatment records are negative for signs, symptoms, or diagnoses of sleep apnea.
* The Veteran's mother states that the Veteran never had "issues" with snoring prior to the military, but after his discharge, he would snore and stop breathing while he slept.
* The Veteran's former spouse never noticed the Veteran having sleeping problems until after he returned home from the Persian Gulf in May 1991.
* In July 2005, a VA treatment provider indicated that the Veteran could have sleep apnea.
* In March 2006, the Veteran underwent a home sleep study which resulted in a diagnosis of obstructive sleep apnea.
* In January 2010, the Veteran was prescribed a CPAP.
* In June 2010, a VA nurse practitioner opined that it was not as likely as not that the Veteran's obstructive sleep apnea was related to his fibromyalgia, headaches, joint pains, and posttraumatic stress disorder, as she did not know of medical information that related those conditions to the development of sleep apnea.
* An article from the Mayo Clinic in the e-folder indicates that taking certain medications such as opioids (morphine, oxycodone, codeine, etc.) may cause drug-induced apnea.
* In March 2014, a VA examiner reviewed the e-file and opined that the Veteran's obstructive sleep apnea was less likely than not due to his service -connected conditions of PTSD, left knee and back disorders, fibromyalgia, chronic fatigue disorder, and headaches.  The examiner explained that he was unaware of any medical literature that provided evidence that the Veteran's medications would predispose the development of obstructive sleep apnea.
* In March 2014, a VA examiner reviewed the e-folder and opined that the Veteran's obstructive sleep apnea was less likely than not due to his service, as the diagnosis of sleep apnea was made 19 years after the Veteran's discharge from active duty.
* An internet article by B.P., M.D., reflects that certain medications, such as benzodiazepines, opiates, and barbiturates, can affect sleep apnea.
* An undated internet article from the University of Maryland Medical Center in the e-folder reflects that drugs, sleeping pills, or heart medications can trigger apnea.

g) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner will provide a FULLY REASONED EXPLANATION for his or her opinions, based on clinical experience, medical expertise, and established medical principles.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




